Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
1.	Applicants’ amendment filed January 6, 2021 is acknowledged and has been entered.   Claims 1-16 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments.

2.	The terminal disclaimer filed on January 6, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 9,764,009 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.	The terminal disclaimer filed on January 6, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 10,456,455 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brigitte C. Phan, 61,941 on March 23, 2021.


Claims 1-8.	(Canceled)
Claim 9.	(Currently Amended)	A method of treating or reducing the occurrence of at least one symptom of a psychological trauma disorder in a patient in need thereof, the method comprising the step of administering to the mammal in need thereof a therapeutically effective amount of a composition including a botulinum neurotoxin (BoNT) and/or a Targeted Exocytosis Modulator (TEM), wherein administration of the composition reduces the at least one symptom of the psychological trauma disorder, thereby treating the patient, wherein the at least one symptom of the psychological trauma disorder comprises total or partial amnesia of a traumatic event, flashbacks or nightmares wherein the patient re-experiences the traumatic event, avoidance of stimuli associated with the traumatic event, increased arousal including difficulty falling or staying asleep, anger, hyper-vigilance, or combinations thereof.
 	Claim 16.	(Canceled)

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Claims 9-15 have been allowed and renumbered 1-7 respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645


/Nita M. Minnifield/Primary Examiner, Art Unit 1645